COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-11-00466-CV


IN RE RONNIE TURNER                                                    RELATOR


                                     ------------

                           ORIGINAL PROCEEDING

                                     ------------

                        MEMORANDUM OPINION1

                                     ------------

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that the petition should be dismissed. Accordingly, relator’s petition

for writ of mandamus is dismissed.

                                                    PER CURIAM

PANEL: MCCOY, GARDNER, and GABRIEL, JJ.

DELIVERED: November 15, 2011




      1
       See Tex. R. App. P. 47.4, 52.8(d).